NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2007-5109


                                  BANNUM, INC.,

                                                   Plaintiff-Appellant,

                                         v.


                                 UNITED STATES,

                                                   Defendant-Appellee,

                                        and


                            DISMAS CHARITIES, INC.,

                                                   Defendant-Appellee.



        Michael A. Gordon, Holmes & Gordon, of Rockville, Maryland, argued for
plaintiff-appellant.

       Sameer Yerawadekar, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
defendant-appellee United States. With him on the brief were Jeanne E. Davidson,
Director, and Steven J. Gillingham, Assistant Director. Of counsel on the brief was
Tracey L. Printer, Assistant General Counsel, Federal Bureau of Prisons, of
Washington, DC.

       Alexander D. Tomaszczuk, Pillsbury Winthrop Shaw Pittman LLP, of McLean,
Virginia, argued for defendant-appellee Dismas Charities, Inc. With him on the brief
were Daniel S. Herzfeld and Orest J. Jowyk.

Appealed from: United States Court of Federal Claims

Judge Francis M. Allegra
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2007-5109

                                  BANNUM, INC.,

                                                     Plaintiff-Appellant,

                                         v.

                                 UNITED STATES,

                                                     Defendant-Appellee,

                                        and

                            DISMAS CHARITIES, INC.,

                                                     Defendant-Appellee.

                              JUDGMENT

ON APPEAL from the United States Court of Federal Claims

in CASE NO(S) 07-CV-109.

This CAUSE having been heard and considered, it is


ORDERED and ADJUDGED:

      Per Curiam (BRYSON, GAJARSA, and LINN, Circuit Judges.)

                           AFFIRMED. See Fed. Cir. R.36


                                      ENTERED BY ORDER OF THE COURT



DATED: ___February 6, 2008___         _/s/ Jan Horbaly________
                                      Jan Horbaly, Clerk